WilsoN, Judge:
These appeals for reappraisement involve the proper value of certain cutlery, entered at the port of Los Angeles. The merchandise in question was appraised at values higher than those at which entered.
At the trial, the cases were submitted on the following stipulation entered into between counsel for the respective parties:
Mr. Hedin: * * * we offer to stipulate with the Government as to the merchandise covered by the invoices in the above cases, the price at which such *599or similar merchandise was freely offered to all'purchasers in the principal market and in the ordinary course of trade was the appraised unit values as shown on the invoices in red ink, less 33 and }i per cent, plus 4 per cent, plus packing and that there was no export value, which was higher.
Miss Stetjm: * * * the Government so stipulates.
On the agreed facts, I find foreign value, section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the appraised unit values, as invoiced, less 33 % per centum plus 4 per centum, plus packing.
Judgment will be entered accordingly.